Citation Nr: 1024707	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-28 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to December 
1992.  He was born in 1970.
The appeal was brought to the Board of Veterans Appeals (Board) 
from a January 2003 rating action by the above Department of 
Veterans Affairs (VA) Regional Office (RO)which granted service 
connection for, and assigned a 10 percent rating for, a 
depressive disorder.  

The case was remanded by the Board on this issue in March 2007 
for specified development.  (A separate decision was issued at 
that time on another issue and docket number and that is not part 
of the current consideration.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's last comprehensive compensation and pension 
examination as to his mental health was undertaken in October 
2004.

Since then, pursuant to the Board's remand, there have been 
repeated attempts to schedule him for new VA psychiatric 
evaluation.  Some of the scheduling is documented in the file, 
some is not, but he has not yet appeared.  There are some 
indications that mail has not always been received by him, but on 
the other, there is nothing to show that VA does not now have his 
current address.  It has been repeatedly noted that he cannot be 
contacted by telephone, so there may be some problems involved in 
appropriate contact points.  His representative may be able to 
help in that regard.

Extensive VA clinical records are now in the file for interim 
care, the vast majority of which is for organic disabilities 
rather than mental health problems.  

Accordingly, the only clinical data relating to his ongoing 
mental health is found in a very few isolated and mostly 
incidental reports of visits, usually for something entirely 
unrelated to his mental health, at which times he gave a snapshot 
of his current situation, none of which was adequate to base an 
evaluation upon.  
It should be noted that the Veteran has had a variety of mental 
health diagnoses shown on the general VA records, and it is 
unclear whether some of these psychiatric problems are or are not 
related to the service-connected disability.  It is further 
unclear whether they have been included in the rating now 
assigned, and if not, on what basis, and which are not included 
therein.  Recent clinical notations of record have included 
positive screening for posttraumatic stress disorder (PTSD), 
adjustment disorder with mixed anxiety, and depression over his 
wife's medical problems. 

It must be stated again herein that under 38 C.F.R. § 3.655, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant fails to report, the examination or 
reexamination will be rescheduled if the Veteran had good cause 
for not reporting.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
death of an immediate family member.  In this case, the Veteran 
has not identified the reasons for his non-appearances at 
scheduled VA examinations, notwithstanding that he previously 
insisted that he wanted to be given such an examination for 
rating his disability.

VA's duty to assist the Veteran in the development of his claim 
is not a one-way street.  The Veteran is obligated to cooperate 
when he is asked for information which is essential in obtaining 
relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  A 
claimant must keep VA informed of his whereabouts.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The U.S. Court of Appeals for Veterans 
Claims has clearly held that, if a claimant does not do so, there 
is no burden on VA to "turn up heaven and earth" to find him.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

As noted above, there is nothing in the record indicating that 
all specific notices were not mailed to the Veteran's correct 
address of record.  There is a presumption of regularity under 
which it is presumed that government officials "have properly 
discharged their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last 
address of record for the presumption to attach).  This 
presumption of regularity in the administrative process may be 
rebutted only by "clear evidence to the contrary."  Schoolman 
v. West, 12 Vet. App. 307, 310 (1999).

The Board finds that it would be appropriate to make the effort 
once more to obtain the necessary evidence required to support 
the Veteran's claim that his disability has increased in 
severity.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  All up-to-date VA records including 
mental health notations should be obtained 
and added to the file.

3.  The Veteran should be scheduled for a 
psychiatric/ psychological evaluation, with 
all necessary testing.  The examiner should 
review all evidence in the file, and provide 
a detailed discussion of the current symptoms 
and all facets of the Veteran's disability 
picture, to include current diagnoses; and if 
there are multiple diagnoses, which and which 
are not part of the service-connected 
disability picture, and if not, why and by 
what can they be distinguished.  Particular 
effort should be made to describe the impact 
his mental health issues have on his daily 
life.

4.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claim for increased compensation on all 
schedular and extraschedular bases.  If the 
decision remains adverse, provide him and his 
representative with an appropriate SSOC.  
Then return the case to the Board for further 
appellate consideration, if otherwise in 
order. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

